Order filed July 2, 2012




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                                NO. 14-11-00642-CR
                                  ____________

                   MATTHEW ALFRED FRIEDSAM, Appellant

                                         V.

                           THE STATE OF TEXAS, Appellee


                      On Appeal from the 212th District Court
                             Galveston County, Texas
                         Trial Court Cause No. 09CR3167


                                      ORDER

      On June 12, 2012, this Court rendered its judgment reversing the trial court’s
judgment and rendering judgment acquitting appellant Matthew Alfred Friedsam and
dismissing the indictment.

      On June 13, 2012, appellant, Matthew Alfred Friedsam, filed a motion requesting
this Court to set reasonable bail. TEX. CODE CRIM. PROC. ANN. art. 44.04(h). On June
15, 2012, this court directed appellant to file a supplement to his motion by June 21,
2012, to address the factors identified in Aviles v. State, 26 S.W.3d 696, 699 (Tex.
App.—Houston [14th Dist.] 2000, pet ref’d), and we directed the State to file any
response to the motion by June 27, 2012. Appellant filed a supplement to his motion on
June 21, 2012 addressing all of the Aviles factors. As of the date this order is being
issued, the State has not filed a response to the motion asking this court to set bail; has
not filed a motion for rehearing of this court’s June 12, 2012 judgment and opinion; and
has not filed a motion for rehearing en banc of this court’s June 12, 2012 judgment and
opinion.

       We find appellant’s motion meritorious, grant the motion, and ORDER the
appellant, Matthew Alfred Friedsam, released on bail upon his giving good and sufficient
bond, signed by appellant as principal and with sureties as required by law, in the sum of
$2,500.00, pending final disposition by the Court of Criminal Appeals or the expiration
of the time in which to file a petition for discretionary review.



                                       PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison